Citation Nr: 0637312	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  01-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include depression.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran served on active duty from May 1975 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In March 2004, the Board remanded this 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2006, a VA examination was conducted.  Mental status 
testing resulted in diagnoses of dysthymia with somatic 
features, complicated by back pain, somatoform disorder, and 
personality disorder with mixed features.  The examiner 
stated that the veteran reported that his back was injured 
during the military.  The examiner noted that there was also 
evidence that the veteran still had strong somatoform 
features, strong somatic preoccupation, as well as evidence 
of a chronic personality dysfunction with various mixed 
features.  There continued to be evidence of strong 
dysfunctional features.  The examiner noted that there was 
some evidence that the veteran was put on medical hold in the 
military due to a back injury, but not all of the records 
were present.  The examiner noted that there might be some 
evidence of old back injuries possibly due to the military.  
Currently, it was the examiner's opinion that there was some 
evidence that some of the veteran's dysfunction was secondary 
to possibly the back injury in service, but the examiner 
would estimate at this time that the amount of somatic 
features and depression due to the back injury was possibly 
1/3rd of his global assessment of dysfunction and possibly 
the rest could be due to personality problems and alcohol 
problems.  He concluded by stating that he would estimate 
that 1/3 of the veteran's dysfunction could be due to a back 
injury and any depression that may have started in the 
military and 2/3 could be due to the personality disorder and 
the alcohol problems.  [emphasis added].

Initially, the Board notes that service connection has not 
been established for a back disorder.  In fact, service 
connection has been denied for a back disorder by the RO (see 
January 1994 rating decision) and the Board (see July 1988 
Board decision).  Further, while service medical record show 
treatment in 1975 for a back disorder, there is no specific 
report of an injury in service and no documented treatment 
for a chronic back disorder in service.  There is no 
treatment for complaints referable to the back from 1975 to 
the veteran's discharge in 1977.  Specifically, service 
medical records reflect that in June 1975, the veteran 
reported that he had back pain which had been intermittent 
for two years, following an injury three years before, which 
had occurred prior to service.  There was back tenderness on 
examination.  Within a few days, he was doing better.  The 
current impression was muscle strain.  The veteran did not 
report any specific injury or trauma to the back.  The 
service medical records reflect that in November 1975 for 
insomnia.  There was no diagnosis of a psychiatric disorder 
during service.  

The Board finds that the June 2006 medical opinion is 
inadequate.  In the Board's March 2004 remand, the VA 
examiner was asked to provide an opinion as to whether each 
currently diagnosed psychiatric disability was "more likely 
than not, less likely than not, or at least as likely as not, 
related to the veteran's period of military service."  The 
examiner, however in the June 2006 opinion clearly used 
equivocal language.  His opinion is couched in terms of 
possibilities, and is thus, given little evidentiary weight.  
Such speculation is not legally sufficient to establish 
service connection.  An award of service connection must be 
based on reliable competent medical evidence and conjectural 
or speculative opinions as to some remote possibility of such 
relationship are insufficient.  See 38 C.F.R. § 3.102 (2006); 
see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative to be sufficient medical nexus evidence); Davis 
v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus 
between in-service radiation exposure and fatal lung cancer 
years later was speculative at best, even where one physician 
opined that it was probable that lung cancer was related to 
service radiation exposure); see also Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).

The Board finds that another VA medical opinion should be 
obtained.  The examiner should review the claims file prior 
to the examination.  The examiner should opine as to whether 
it is more likely than not, less likely than not, or at least 
as likely as not, that any current psychiatric disability is 
related to service.  In that regard, the examiner should 
provide a rationale with specific references to the 
documented contemporaneous evidence of record.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain a VA medical opinion from a 
psychiatric examiner.  The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed.  The examiner should 
opine as to whether it more likely than 
not, less likely than not, or at least as 
likely as not, that any current 
psychiatric disability is related to 
service.  In that regard, the examiner 
should provide a rationale for his or her 
expressed opinion.  If the examiner 
attributes a current psychiatric 
disability to service, the examiner 
should specifically make reference to the 
documented contemporaneous evidence that 
supports his opinion.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


